






YUM! BRANDS, INC.
1999 LONG TERM INCENTIVE PLAN


FORM OF GLOBAL YUM! STOCK APPRECIATION RIGHTS AGREEMENT
AGREEMENT made as of ___ day of _____, 20__, by and between YUM! Brands, Inc., a
North Carolina corporation having its principal office at 1441 Gardiner Lane,
Louisville, Kentucky 40213, U.S.A. (“YUM!”) and the Participant.
W I T N E S S E T H:
WHEREAS, the shareholders of YUM! approved the YUM! Brands, Inc. 1999 Long Term
Incentive Plan (the “Plan”), for the purposes and subject to the provisions set
forth in the Plan;
WHEREAS, pursuant to authority granted to it in said Plan, the Management
Planning and Development Committee of the Board of Directors of YUM! (the
“Committee”), has granted to the Participant stock appreciation rights (to be
known hereinafter as “YUM! Stock Appreciation Rights”) with respect to the
number of shares of YUM! common stock as set forth below;
WHEREAS, YUM! Stock Appreciation Rights granted under the Plan are to be
evidenced by an Award Agreement in such form and containing such terms and
conditions as the Committee shall determine;
WHEREAS, capitalized terms used but not defined in this Global YUM! Stock
Appreciation Rights Agreement shall have the meaning set forth in the Plan;
NOW, THEREFORE, it is mutually agreed as follows:
1.Grant. In consideration of the Participant remaining in the employ of YUM!, or
one of its divisions or direct or indirect Subsidiaries (collectively the
“Company”), YUM! hereby grants to the Participant, as of _________, 20__ (the
“Grant Date”), on the terms and conditions set forth in this Global YUM! Stock
Appreciation Rights Agreement, including any country-specific terms set forth in
the attached appendix (the “Appendix” and together with the Global YUM! Stock
Appreciation Rights Agreement, the “Agreement”) and the Plan, stock appreciation
rights with respect to an aggregate number of shares of the Company's common
stock, with no par value, set forth in the Participant's letter from YUM!'s
Chief People Officer (the “Covered Shares”), with an Exercise Price of $_____
per share, which was the Closing Value (as defined below) of YUM! common stock
on the Grant Date. The right to receive the appreciation on each such share in
accordance with this Agreement is referred to herein as a “YUM! Stock
Appreciation Right”.


2.Exercisability.


(a)Provided the Participant remains continuously employed by the Company through
the applicable vesting date and subject to the terms and conditions of this
Agreement including, without limitation, Section 4, the YUM! Stock Appreciation
Right shall vest and become exercisable (i) with respect to one-fourth (1/4) of
the Covered Shares on the one-year anniversary of the Grant Date
(i.e.,__________, 20__, which is referred to as the “Initial Vesting Date”), and
(ii) after the Initial Vesting Date, with respect to an additional one-fourth
(1/4) of the Covered Shares at each of (1) the two-year anniversary of the Grant
Date, (2) the three-year anniversary of the Grant Date, and (3) the four-year
anniversary of the Grant Date, respectively.

GLOBAL SAR AGREEMENT (25% Over 4 Years)
                    1                                                        1

--------------------------------------------------------------------------------




(b)YUM! Stock Appreciation Rights must be exercised no later than 4PM Eastern
Standard Time (“EST”), _________, 20___. The time during which YUM! Stock
Appreciation Rights are exercisable is referred to as the “YUM! Stock
Appreciation Right Term.” If the expiration date falls on a New York Stock
Exchange market holiday or weekend, 4PM EST will mean the business day prior to
the expiration date.


(c)Once exercisable and until the end of the YUM! Stock Appreciation Term or
such earlier date of the termination of the YUM! Stock Appreciation Right as set
forth in Section 4, all or a portion of the exercisable YUM! Stock Appreciation
Rights may be exercised at any time under procedures that the Committee shall
establish from time to time, including, without limitation, procedures regarding
the frequency of exercise and the minimum number of YUM! Stock Appreciation
Rights which may be exercised at any time. Fractional YUM! Stock Appreciation
Rights may not be exercised. No omission to exercise a YUM! Stock Appreciation
Right shall result in the lapse of any other YUM! Stock Appreciation Right
granted hereunder until the forfeiture or expiration of such YUM! Stock
Appreciation Right. The YUM! Stock Appreciation Rights shall terminate and
expire no later than the end of the YUM! Stock Appreciation Right Term.


3.Exercise. Subject to the terms and conditions set forth herein, YUM! Stock
Appreciation Rights may be exercised by giving notice of exercise to Merrill
Lynch, the stock plan administrator (or any other stock plan administrator or
vendor designated by YUM!) in the manner specified from time to time by YUM! or
the stock plan administrator. Upon the exercise of the YUM! Stock Appreciation
Right with respect to a share of Stock, the Participant shall receive an amount
from the Company which is equal to the excess of the market price of a share of
Stock at the time of exercise over the Exercise Price of one share of Stock.
Such amount will be paid to the Participant, in shares of Stock (based on the
market price of such shares at the date of exercise), and in cash with respect
to any fractional shares or in a combination thereof, subject to satisfaction of
all Tax-Related Items (as defined in Section 6 below).


4.Effect of Termination of Employment, Death, Retirement, and Total Disability.


(a)The Participant shall have a period of 90 days after termination of active
employment with the Company (as determined in accordance with Section 7(h)
below) to exercise such vested or previously exercisable YUM! Stock Appreciation
Rights as of the Participant's last day of active employment, but such exercise
period shall not extend beyond the end of the YUM! Stock Appreciation Right
Term. After the 90-day period, the YUM! Stock Appreciation Rights shall
automatically expire and no YUM! Stock Appreciation Right may be exercised;
provided, however, that if such termination occurs by reason of the
Participant's death, Retirement (as defined in Section 25 below) or Total
Disability (as defined in Section 25 below), then all YUM! Stock Appreciation
Rights which are otherwise exercisable on the Participant's last day of active
employment (or become exercisable on the Participant's date of termination) may
be exercised by the Participant's designated beneficiary (or, if none, his or
her legal representative), in the event of Participant's death, or by the
Participant, in the event of Retirement or Total Disability, during the YUM!
Stock Appreciation Right Term, in accordance with this Agreement.


(b)In the event the Participant's employment with the Company is terminated by
reason of Retirement or Death, the YUM! Stock Appreciation Right will pro rata
vest on a monthly basis such that a portion of Participant's otherwise unvested
YUM! Stock Appreciation Right will vest based upon the time the Participant was
employed during the vesting period up to the last day of active employment (as
determined in accordance with Section 7(h) below). The vested YUM! Stock
Appreciation Right may be exercised during the YUM! Stock Appreciation Right
Term in accordance with this Agreement.



GLOBAL SAR AGREEMENT (25% Over 4 Years)
                    2                                                        2

--------------------------------------------------------------------------------




(c)In the event the Participant's employment with the Company is involuntarily
terminated without cause and solely as a result of (i) a disposition (or similar
transaction) with respect to an identifiable Company business or segment
(“Business”), and in accordance with the terms of the transaction, the
Participant and a substantial portion of the other employees of the Business
continue in employment with such Business or commence employment with its
acquiror, (ii) the elimination of the Participant's position within the Company,
(iii) the selection of the Participant for work force reduction (whether
voluntary or involuntary), or (iv) other termination by the Company other than
for cause, the YUM! Stock Appreciation Right will pro rata vest on a monthly
basis such that a portion of the Participant's otherwise unvested YUM! Stock
Appreciation Right will vest based on the time the Participant was employed
during the vesting period up to the last day of active employment (as determined
in accordance with Section 7(h) below). The Participant shall have a period of
90 days after termination of active employment to exercise such vested or
previously exercisable YUM! Stock Appreciation Rights, but such exercise period
shall not extend beyond the end of the YUM! Stock Appreciation Right Term.


5.Misconduct and Repayment upon Restatement.


(a)In the event the Committee determines in its sole discretion that the
Participant has (i) used for profit or disclosed to unauthorized persons,
confidential information or trade secrets of the Company, (ii) breached any
contract with or violated any fiduciary obligation to the Company, or (iii)
engaged in any conduct which is injurious to the Company including diverting
employees of the Company to leave the Company without the Company's prior
consent, then YUM! may terminate all of the Participant's outstanding YUM! Stock
Appreciation Rights and the Participant shall forfeit all rights to any
unexercised YUM! Stock Appreciation Rights granted hereunder.


(b)The Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict the YUM! Stock Appreciation Rights if there is a material restatement
of the Company's financial statements that is completely or partially caused by
misconduct by an executive officer of the Company, and the Participant would
unfairly profit if the cancellation, rescission, suspension, withholding, or
limitation did not occur, as determined by the Committee; provided that the
Committee's notification of the rescission is made no later than one year after
the restated financial statements are issued.


(c)If there is a material restatement of the Company's financial statements that
is completely or partially caused by misconduct by an executive officer of the
Company, any exercise of the Stock Appreciation Right occurring within 12 months
after the restated year (or other restated period) may be rescinded by the
Committee, if the Committee concludes that the repayment is necessary to prevent
the Participant from unfairly benefiting from an exercise following the
restatement, provided that the rescission under this Section (d) shall be
effective only if all of the following apply:


(1)
The Committee notifies the Participant of the rescission no later than one year
after the restated financial statements are issued, and

(2)
The Committee reasonably determines that, prior to the time the YUM! Stock
Appreciation Right was exercised, such Participant both (i) knew or should have
known of the inaccuracy of the financial statements that were restated, and (ii)
knew or should have known that the inaccuracy was caused by misconduct.

In the event of any such rescission, the Participant (regardless of whether then
employed) shall pay to the Company the amount of any gain realized as a result
of the rescinded exercise (determined as of the time of exercise), in such
manner and on such terms and conditions as may be required by the Company,

GLOBAL SAR AGREEMENT (25% Over 4 Years)
                    3                                                        3

--------------------------------------------------------------------------------




provided that the Company shall be entitled to set-off against the amount of any
such gain any amount owed to the Participant by the Company.
(d)If the Optionee is an executive officer of the Company, and there is a
material restatement of the Company's financial statements and such material
restatement was caused by the Optionee's misconduct, the Committee shall cancel
the Participant's YUM! Stock Appreciation Right Award (to the extent permitted
under applicable law). Further, any exercise of the YUM! Stock Appreciation
Right occurring within 12 months after the restated year (or other restated
period) shall be rescinded by the Committee (to the extent permitted under
applicable law), provided that the rescission shall be effective only if the
Committee notifies the Participant of the rescission no later than one year
after the restated financial statements are issued. In the event of any such
rescission, the Participant (regardless of whether then employed) shall pay to
the Company the amount of any gain realized as a result of the rescinded
exercise (determined as of the time of exercise), in such manner and on such
terms and conditions as may be required by the Company, provided that the
Company shall be entitled to set-off against the amount of any such gain any
amount owed to the Participant by the Company.


(e)This Agreement is a voluntary agreement, and each Participant who has
accepted the Agreement has chosen to do so voluntarily. The Participant
understands that all YUM! Stock Appreciation Rights provided under the Agreement
and all amounts paid to the individual under the Agreement are provided as an
advance that is contingent on the Company's financial statements not being
subject to a material restatement. As a condition of the Agreement, the
Participant specifically agrees that the Committee may cancel, rescind, suspend,
withhold or otherwise limit or restrict the YUM! Stock Appreciation Rights for
any individual party to such an agreement due to a material restatement of the
Company's financial statements, as provided in this Section 5 including all
subsections (a) through (f). In the event that amounts have been paid to the
Participant pursuant to the Agreement and the Committee determines that the
Participant must repay an amount to the Company as a result of the Committee's
cancellation, rescission, suspension, withholding or other limitation or
restriction of rights, the Participant agrees, as a condition of being awarded
such rights, to make such repayments.


(f)The Board may reduce the amount to be recouped under the foregoing provisions
of this Section 5 based on such factors as the Board determines in its sole
discretion to be relevant. Such factors may include, without limitation, the
extent to which the gain is determined to be attributable to events prior to the
restated year (or other period), and whether the Participant continued to hold
the Stock acquired upon the exercise of the YUM! Stock Appreciation Rights
during a period in which the value of the Stock declined.


(g)For purpose of this Section 5, (i) the term “misconduct” means fraudulent or
illegal conduct or omission that is knowing or intentional; (ii) no conduct or
omission shall be deemed “knowing” by a Participant unless done, or omitted to
be done, by the Participant not in good faith and without reasonable belief that
the Participant's action or omission was in the best interest of the Company;
and (iii) a buy out of the YUM! Stock Appreciation Right in accordance with
Section 11 shall be treated as the exercise of the Stock Appreciation Right.
Sections (b) through (e) above shall apply only to Awards granted after December
31, 2008.


6.Responsibility for Taxes. Regardless of any action YUM! or the Participant's
employer (if different) (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Participant's participation in the Plan that are legally
applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains his or her responsibility and that such liability may exceed the amount
actually withheld by YUM! or the Employer. The Participant further acknowledges
that YUM! and/

GLOBAL SAR AGREEMENT (25% Over 4 Years)
                    4                                                        4

--------------------------------------------------------------------------------




or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the YUM!
Stock Appreciation Right, including the grant, vesting or exercise of the YUM!
Stock Appreciation Right, the subsequent sale of shares acquired under the Plan
and the receipt of any dividends; and (2) do not commit and are under no
obligation to structure the terms of the grant or any aspect of the YUM! Stock
Appreciation Right to reduce or eliminate the Participant's liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax and/or social security contributions in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable, tax and/or social security contribution withholding event, as
applicable, the Participant acknowledges that YUM! and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable, tax and/or social security contribution
withholding event, the Participant shall pay or make adequate arrangements
satisfactory to YUM! and/or the Employer to satisfy all Tax-Related Items. In
this regard, the Participant authorizes YUM! and/or the Employer, at their sole
discretion, to satisfy the obligations with respect to Tax-Related Items by one
or a combination of the following: (i) withholding from the Participant's wages
or other cash compensation paid to him or her by YUM! and/or the Employer; or
(ii) withholding from the proceeds of the sale of shares acquired upon exercise
of the YUM! Stock Appreciation Right, either through a voluntary sale or through
a mandatory sale arranged by YUM! (on the Participant's behalf pursuant to this
authorization); or (iii) withholding in shares to be issued upon exercise of the
YUM! Stock Appreciation Right. To avoid negative accounting treatment, the
Company will withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates. If
the obligation for Tax-Related Items is satisfied by withholding in shares, for
tax purposes, the Participant will be deemed to have been issued the full number
of shares subject to the exercised YUM! Stock Appreciation Right,
notwithstanding that a number of shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Participant's
participation in the Plan.
Finally, the Participant shall pay to YUM! or the Employer any amount of
Tax-Related Items that YUM! or the Employer may be required to withhold or
account for as a result of Participant's participation in the Plan or the
Participant's acquisition of shares upon exercise of the YUM! Stock Appreciation
Right that cannot be satisfied by the means previously described. YUM! may
refuse to honor the exercise and refuse to issue or deliver the shares or the
proceeds of the sale of the shares to the Participant if the Participant fails
to comply with Participant's obligations in connection with the Tax-Related
Items.
7.Nature of Grant. In accepting the YUM! Stock Appreciation Right, the
Participant acknowledges, understands and agrees that:


(a)
the Plan is established voluntarily by YUM! and is discretionary in nature;



(b)
all decisions with respect to future stock appreciation right grants, if any,
will be at the sole discretion of YUM!;



(c)
the Participant is voluntarily participating in the Plan;



(d)
the YUM! Stock Appreciation Right and any shares acquired under the Plan are not
part of normal or expected compensation or salary;




GLOBAL SAR AGREEMENT (25% Over 4 Years)
                    5                                                        5

--------------------------------------------------------------------------------




(e)
the YUM! Stock Appreciation Right grant and the Participant's participation in
the Plan shall not be interpreted to form an employment contract or relationship
with YUM! or the Employer or any Subsidiary or affiliate of YUM!;



(f)
the future value of the underlying shares is unknown and cannot be predicted
with certainty;



(g)
if the underlying shares do not increase in value, the YUM! Stock Appreciation
Right will have no value;



(h)
in the event of involuntary termination of Participant's employment (whether or
not in breach of local labor laws), the Participant's right to receive the YUM!
Stock Appreciation Right and vest in the YUM! Stock Appreciation Right under the
Plan, if any, will terminate effective as of the date that Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), the Participant's right to exercise the YUM! Stock Appreciation Right
after termination of employment, if any, will be measured by the date of
termination of Participant's active employment and will not be extended by any
notice period mandated under local law. The Committee shall have the exclusive
discretion to determine when the Participant is no longer actively employed for
purposes of his or her YUM! Stock Appreciation Right grant;



(i)
for Participants who reside outside the U.S., the following additional
provisions shall apply:



(i)
the YUM! Stock Appreciation Right and any shares acquired under the Plan are not
intended to replace any pension rights or compensation;



(ii)
the YUM! Stock Appreciation Right and the shares acquired under the Plan are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to YUM! or to the Employer and are outside the scope of
Participant's employment contract, if any; such items shall not be included in
or part of any calculation of any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for
YUM! or the Employer; and



(iii)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the YUM! Stock Appreciation Right resulting from termination of the
Participant's employment by YUM! or the Employer (whether or not in breach of
local labor laws) and in consideration of the grant of the YUM! Stock
Appreciation Right to which the Participant is otherwise not entitled, the
Participant irrevocably agrees never to institute any claim against the Company,
waives his or her ability, if any, to bring any such claim and releases the
Company from any such claim if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims.




GLOBAL SAR AGREEMENT (25% Over 4 Years)
                    6                                                        6

--------------------------------------------------------------------------------




8.No Advice Regarding Grant. YUM! is not providing any tax, legal or financial
advice, nor is YUM! making any recommendations regarding the Participant's
participation in the Plan, or his or her acquisition or sale of the underlying
shares. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Participant's
participation in the Plan before taking any action related to the Plan.


9.Adjustment for Change in Common Stock. In the event of any change in the
outstanding shares of YUM! common stock by reason of any stock split, stock
dividend, recapitalization, merger, consolidation, combination or exchange of
shares or similar corporate change, the number of shares which the Participant
may purchase pursuant to the YUM! Stock Appreciation Rights and the Exercise
Price at which the Participant may purchase such shares shall be adjusted
appropriately in the Committee's discretion.


10.Nontransferability. These YUM! Stock Appreciation Rights are personal to the
Participant and, during his or her lifetime, may be exercised only by the
Participant. The YUM! Stock Appreciation Rights shall not be transferable or
assignable, other than by will or the laws of descent and distribution, and any
such purported transfer or assignment shall be null and void without the express
consent of the Committee.


11.Buy-Out of YUM! Stock Appreciation Right Gains. At any time after any YUM!
Stock Appreciation Right becomes exercisable, the Committee shall have the
right, in its sole discretion and without the consent of the Participant, to
cancel such YUM! Stock Appreciation Right and to pay to the Participant the
difference between the Exercise Price of the YUM! Stock Appreciation Right and
the Fair Market Value of the shares covered by the YUM! Stock Appreciation Right
as of the date the Committee provides written notice (the “Buy Out Notice”) of
its intention to exercise such right. Payments of such buy out amounts pursuant
to this provision shall be effected by YUM! as promptly as possible after the
date of the Buy Out Notice and may be made in cash or in shares of YUM! common
stock, or partly in cash and partly in YUM! common stock as the Committee deems
advisable. To the extent payment is made in shares of YUM! common stock, the
number of shares shall be determined by dividing the amount of payment to be
made by the Fair Market Value of a share at the date of the Buy Out Notice. In
no event shall YUM! be required to deliver a fractional share of YUM! common
stock in satisfaction of this buy out provision. Payments of any such buy out
amounts shall be made net of any Tax-Related Items.


12.Change in Control. Notwithstanding anything in this Agreement to the contrary
(including Section 5 above), if the Participant is employed on the date of a
Change in Control (as defined in the Plan), and the Participant's employment is
involuntarily terminated (other than by the Company for cause) on or within two
years following the Change in Control, the YUM! Stock Appreciation Rights shall
become fully and immediately exercisable. If the employment of the Participant
is terminated on or within two years following a Change in Control, all YUM!
Stock Appreciation Rights shall continue to be exercisable at any time within
three years after the date of such termination of employment, but in no event
after the end of the YUM! Stock Appreciation Right Term.


13.Notices. Any notice to be given to YUM! under the terms of this Agreement
shall be addressed to YUM! at Louisville, Kentucky 40213, U.S.A., Attention:
Vice President, Compensation and Benefits, or such other address (including any
email address) as YUM! may hereafter designate to the Participant. Any such
notice shall be deemed to have been given when personally delivered, addressed
as aforesaid, or when enclosed in a properly sealed envelope or wrapper,
addressed as aforesaid, and deposited, postage prepaid, with the federal or
other official postal service for the Participant's country.



GLOBAL SAR AGREEMENT (25% Over 4 Years)
                    7                                                        7

--------------------------------------------------------------------------------




14.Binding Effect.


(a)This Agreement shall be binding upon and inure to the benefit of any assignee
or successor in interest to YUM!, whether by merger, consolidation or the sale
of all or substantially all of YUM!'s assets. YUM! will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of YUM! to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that YUM! would be required to perform if no such succession had taken
place.
(b)This Agreement shall be binding upon and inure to the benefit of the
Participant or his or her legal representative and any person to whom the YUM!
Stock Appreciation Rights may be transferred by will, the applicable laws of
descent and distribution or consent of the Committee.


15.Receipt of Prospectus. The Participant hereby acknowledges that he or she has
received a copy of YUM!'s Prospectus relating to the YUM! Stock Appreciation
Rights, the Covered Shares and the Plan, and that he or she fully understands
his or her rights under the Plan.


16.Data Protection. This Section 16 applies if the Participant resides outside
the U.S. By entering into this Agreement, the Participant:


(a)hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of his or her personal data as described
in this Agreement and any other grant materials, by and among, as applicable,
the Employer, YUM! and any Subsidiary or affiliate of YUM!, for the exclusive
purpose of implementing, administering and managing the Participant's
participation in the Plan;


(b)acknowledges that YUM! and the Employer may hold certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, details of all YUM! Stock
Appreciation Rights or any other entitlement to Stock outstanding in the
Participant's favor, for the purpose of implementing, administering and managing
the Plan (“Data”);


(c)acknowledges and agrees that Data may be transferred to Merrill Lynch or such
other service provider as may be selected by YUM!, which is assisting with the
implementation, administration and management of the Plan (presently or in the
future), that these recipients may be located in the Participant's country of
residence or elsewhere (e.g., the United States), and that the recipient's
country may have different data privacy laws and protections to those of the
Participant's country. The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of Data by
contacting his or her local human resources representative; and


(d)authorizes the Employer, YUM!, Merrill Lynch and any other possible
recipients which may assist YUM! (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant's participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares acquired under the Plan. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage his or her
participation in the Plan. The Participant understands that he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local

GLOBAL SAR AGREEMENT (25% Over 4 Years)
                    8                                                        8

--------------------------------------------------------------------------------




human resources representative. The Participant understands, however, that
refusing or withdrawing his or her consent may affect his ability to participate
in the Plan. For more information on the consequences of the Participant's
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.


17.Plan Controls. The YUM! Stock Appreciation Rights and the terms and
conditions set forth herein are subject in all respects to the terms and
conditions of the Plan and any Operating Guidelines or other policies or
regulations which govern administration of the Plan, which shall be controlling.
YUM! reserves its right to amend or terminate the Plan at any time without the
consent of the Participant, provided, however, that YUM! Stock Appreciation
Rights outstanding under the Plan at the time of such amendment or termination
shall not be adversely affected thereby, as set forth in Section 7 of the Plan.
All interpretations or determinations of the Committee shall be final, binding
and conclusive upon the Participant and his or her legal representatives on any
question arising hereunder or under the Plan, the Operating Guidelines or other
policies or regulations which govern administration of the Plan.    


18.Rights to Future Grants; Compliance with Law. By entering into this
Agreement, the Participant acknowledges and agrees that the Award and acceptance
of the YUM! Stock Appreciation Right pursuant to this Agreement is voluntary and
occasional does not entitle the Participant to future grants of stock
appreciation rights or other awards in the future under the Plan or any other
plan even if stock appreciation rights have been granted repeatedly in the past.
The Participant further agrees to seek all necessary approval under, make all
required notifications under and comply with all laws, rules and regulations
applicable to the ownership of YUM! Stock Appreciation Rights and the exercise
of YUM! Stock Appreciation Rights, including, without limitation, currency and
exchange laws, rules and regulations. The Participant shall have no rights as a
shareholder of YUM! until the YUM! Stock Appreciation Right is exercised and
shares have been issued to the Participant.


19.Governing Law & Venue. The Participant's participation in the Plan and this
Agreement shall be governed by and construed in accordance with the laws of the
State of North Carolina, without giving effect to the principles of conflicts of
laws thereof.


For purposes of litigating any dispute that arises under this grant, the
Participant's participation in the Plan or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of Kentucky and agree
that such litigation shall be conducted in the courts of Jefferson County,
Kentucky, or the federal courts for the United States for the Western District
of Kentucky, where this grant is made and/or to be performed.
20.Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


21.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and to agree to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.


22.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.



GLOBAL SAR AGREEMENT (25% Over 4 Years)
                    9                                                        9

--------------------------------------------------------------------------------




23.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan and on any
Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local laws or to facilitate the
administration of the Plan, and to require me to accept the terms of any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


24.Appendix. Notwithstanding any provisions herein, the Participant's
participation in the Plan shall be subject to any special terms and conditions
set forth in the Appendix for his or her country (attached hereto). Moreover, if
the Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Participant, to
the extent YUM! determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan.


25.Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:


(a) “Closing Value” of a share of YUM! Common Stock shall mean an amount equal
to the closing sales price of a share of YUM! common stock as reported on the
composite tape for securities listed on The New York Stock Exchange, on the date
in question (or, if no sales of common stock were made on said Exchange on such
date, on the next preceding day on which sales were made on such Exchange),
rounded to two decimal places.


(b) “Retirement” shall have the meaning used in the YUM! Retirement Plan, as
then in effect, whether it occurs on the Participant's Normal Retirement Date or
Early Retirement Date, or in the event the Retirement Plan does not apply to the
Participant, “Retirement” shall mean termination of employment by the
Participant on or after the Participant's attainment of age 55 and 10 years of
service or age 65 and 5 years of service. Notwithstanding the definition of
Retirement set forth immediately above, if YUM! receives an opinion of counsel
that there has been a legal judgment and/or legal development in the
Participant's jurisdiction that would likely result in the favorable retirement
treatment that applies to this grant under the Plan being deemed unlawful and/or
discriminatory, then the Committee will not apply the favorable retirement
treatment at the time of the Participant's termination of employment and the
YUM! Stock Appreciation Right shall automatically expire upon, and no YUM! Stock
Appreciation Right may be exercised after, the termination of the Participant's
employment with the Company.


(c) “Total Disability” shall mean total disability of the Participant as
determined by the Committee, upon the basis of such evidence as the Committee
deems necessary and advisable.


By electronically accepting the grant of the YUM! Stock Appreciation Right and
participating in the Plan, the Participant agrees to be bound by the terms and
conditions in the Plan and this Agreement.
YUM! BRANDS, INC.


By __________________________________
Anne P. Byerlein
YUM! Brands, Inc., Chief People Officer





GLOBAL SAR AGREEMENT (25% Over 4 Years)
                    10                                                        10